AQ 72A
(Rev. 8/82)

 

Case 2:21-cv-00050-LGW-BWC Document 10 Filed 08/16/21 Page 1 of 2

In the Gnited States District Court
PFor the Southern District of Georgia

Wrunswick Division

GERALD DERRELL STOKES, *

* .

Petitioner, * CIVIL ACTION NO.: 2:21-cv-50

*
Vv, *
*
WARDEN-GEORGIA STATE PRISON, *
*
*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 9. Petitioner Gerald Stokes
(“Stokes”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Stokes’ 28 U.S.C. § 2254 Amended Petition for
Writ of Habeas Corpus for failure to follow this Court’s Order,
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENIES Stokes in forma

 
AO 724A
(Rev, 8/82)

 

 

Case 2:21-cv-00050-LGW-BWC Document10 Filed 08/16/21 Page 2 of 2

pauperis status on appeal and a Certificate of Appealability.

| ir
SO ORDERED, this day of p BOA.

 

N. AISA GODBEY WOOD, JUD
IPED STATES DISTRICT COURT

H
U
SOYVTHERN DISTRICT OF GEORGIA

 
